222 F.2d 263
Julia KISS, Appellant,v.UNITED STATES of America and Elizabeth Mary Szollosy.
No. 11547.
United States Court of Appeals Third Circuit.
Argued May 3, 1955.Decided May 11, 1955.

William E. Schubert, Jr., Philadelphia, Pa.  (Thomas M. Schubert and Schubert & Schubert, Philadelphia, Pa., on the brief), for appellant.
Henry L. Schimpf, Jr., Philadelphia, Pa., for appellees.
Before MARIS and HASTIE, Circuit Judges, and MILLER, District Judge.
PER CURIAM.


1
This case involves a controversy between the mother and the divorced wife of a deceased veteran over the distribution of the proceeds of a National Service Life Insurance policy on his life.  The Veterans Administration found in favor of the divorced wife and the mother brought the present suit in which an interpleader was framed.  The district court decided against the mother and she has appealed.  All the questions which the appellant raises here were raised in the district court and were thoroughly considered and correctly decided in the opinion filed by Judge Lord.  125 F.Supp. 718.  For the reasons stated in his opinion the judgment of the district court will be affirmed.